DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Compound P-26, claims 1-2 and 4-11, in the reply filed on 03/29/2021 is acknowledged.

    PNG
    media_image1.png
    232
    217
    media_image1.png
    Greyscale

Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/29/2021.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 requires that at least one of Ar1, Ar2, Ar3 and Ar4 is a substituent represented by formula (1-1) as shown below. Claim 1 does not, however, defined the group “Y” that is within the formula (1-1) and therefore is indefinite. For the purpose of examination, Y will be interpreted to be either O or S as set forth in the specification as filed 11/26/2018 [74].   

Claims 2 and 4-11 depend from claim 1 and are therefore rejected for the same reason. 

Claim 9 recites the limitation “comprising a light efficiency enhancing layer formed on at least one of the opposite side to the organic material layer among one side of the first electrode, or one of the opposite side to the organic material layer among one side of the second electrode”. It is unclear what is meant by this limitation. Specifically, it is unclear where the light efficiency enhancing layer is required to be located. The use of “among one side of the first electrode” and “among one side of the second electrode” is unclear. What are these selections ‘among’? For the purpose of examination, the claim will be interpreted to require the light efficiency enhancing layer is formed either on the face of the first electrode that is opposite to face wherein the organic material layer is located or on the face of the second electrode that is opposite to face wherein the organic material layer is located. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2001/043979) (Enokida) in view of Tanaka et al (US 2016/02658516) (Tanaka).

In reference to claim 1, Enokida teaches a compound of the general formula 1 as shown below, 

    PNG
    media_image2.png
    209
    318
    media_image2.png
    Greyscale

For example wherein in the general formula 1, A is S, at least one of R1 to R4, e.g. R1 is a disubstituted amino group and at least one of R5 to R8, e.g. R7, is a disubstituted amino group 

Enokida discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein in the general formula 1, A is S, at least one of R1 to R4, e.g. R1 is a disubstituted amino group and at least one of R5 to R8, e.g. R7, is a disubstituted amino group wherein the substituents are biphenyl, phenyl or a condensed polyclinic group and each other R# is hydrogen. Each of the disclosed substituents from the substituent groups of Enokida are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 1 to provide the compound described above, which is both disclosed by Enokida and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Enokida does not expressly teach that the condensed polycyclic group is a dibenzofuran or dibenzothiophene.

With respect to the difference, Tanaka teaches, in analogous art, materials of the formula (I) (Tanaka [0027]) as shown below wherein substituents are defined to include a variety of groups 

    PNG
    media_image3.png
    107
    385
    media_image3.png
    Greyscale


It would have been obvious to have selected known polycyclic groups for use as substituents in substituted dibenzofuran or dibenzothiophene compounds, including dibenzofuran and dibenzothiophene as taught by Tanaka in the compound of Enokida with the expectation of preparing a compound with comparable properties. 

That is, the substitution of the dibenzothiophene or dibenzofuran of Tanaka for the fused polycyclic group of Enokida absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of preparing a material for an organic electronic element. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	
For Claim 1: Reads on wherein X is S, R1, R2, R4, R5, R6 and R7 are each hydrogen, R3 is –Lb-NAr3Ar4, La and Lb are each a single bond, Ar1 and Ar2 are each phenyl, Ar3 is biphenyl, Ar4 is a group of formula (1-1) wherein Y is S. 
For Claim 2: Reads on formula (7). 
For Claim 4: Reads on wherein La and Lb are each a single bond. 
For Claim 5: Reads on P-26. 

In reference to claims 6-7, Enokida in view of Tanaka teach the compound as described above for claim 1 and further teaches that the compound is used in an organic electroluminescent element comprising a pair of electrodes and a plurality of layers including a light emitting layer and hole injection layer comprising the compound of formula 1 (Enokida [0007]-[0009]). 

While Enokida in view of Tanaka does not exemplify a device with each of the specific features that includes the exact compound of formula (1) described above herein, it would have been obvious to the ordinarily skilled artisan to have selected the device structure from among those taught by Enokida in view of Tanaka and have arrived at the instantly claimed device with the anticipation of providing a device with comparable properties to the devices exemplified therein in the absence of unexpected results.  

In reference to Claim 8, Enokida in view of Tanaka teaches the device as described above for claim 7 including the compound of formula (1) in a hole injection layer. While Enokida in view of Tanaka calls this layer a hole injection layer and not a hole transport layer or an emitting auxiliary layer, the names of these layers are not considered to impart any further structural limitations on the device that would differentiate the claimed devices from that of the prior art. 
 
In reference to Claims 10-11, Enokida in view of Tanaka teaches the device as described above for claim  6. Enokida further teaches that the device is useful for a variety of applications including a flat panel display, a light source etc. While Enokida does not expressly teach the presence of a . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Enokida in view of Tanaka as applied to claim 6 above, and further in view of Liu (US 2015/0155524) (Liu).

Enokida in view of Tanaka teaches the device as described above for claim 6. Enokida does not expressly state that the device further includes a light emission efficiency enhancing layer on the face of one of the electrodes opposite to the organic layer(s). 

With respect to the difference, Liu teaches a device configuration for an organic light emitting device that includes a light emitting unit as described by Enokida in view of Tanaka and further includes an efficiency enhancing layer on the light emitting surface of the device as claimed. Liu further teaches that the use of such a layer can adjust the chromaticity coordinates and efficiency of the device (Liu abstract). 

In light of the motivation of using efficiency enhancing layer as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the efficiency enhancing layer as described by Liu in order to adjust the chromaticity coordinates and efficiency of the device and thereby arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786